UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

United States of America Order of Restitution
Vv. S6 18 Cr. 117 (KPF)
Kemokalam Njemanze,

Defendant.

 

 

Upon the application of the United States of America, by its attorney, Geoffrey S. Berman,
United States Attorney for the Southern District of New York, Juliana N. Murray and Robert B.
Sobelman, Assistant United States Attorneys, of counsel; the presentence report; the Defendant’s
conviction on Count One of Superseding Information S6 18 Cr. 117 (KPF); and all other
proceedings in this case, it is hereby ORDERED that:

1. Amount of Restitution. Kemokalam Njemanze, the Defendant, shall pay restitution in
the total amount of $45,745.74 to the victims of the offenses charged in Count One. The names,
addresses, and specific amounts owed to each victim are set forth in the Schedule of Victims
attached hereto. Upon advice of a change of address, the Clerk of the Court is authorized to send
payments to the new address without further order of this Court.

2. Joint and Several Liability. The Defendant’s liability for restitution shall be joint and
several with Ifeanyi Ezeji under 18 Cr. 117 (KPF) and Christopher Ezeji under $1 18 Cr. 117
(KPF). The Defendant’s liability for restitution shall continue unabated until either the Defendant
has paid the full amount of restitution ordered herein, or every victim has been paid the total
amount of his or her loss from all the restitution paid by the Defendant and co-defendants in this

matter.

03.14.2019

 

 
3. Sealing. Consistent with 18 U.S.C. §§3771(a)(8) & 3664(d)(4) and Federal Rule of
Criminal Procedure 49.1, to protect the privacy interests of victims, the Schedule of Victims
attached hereto shall be filed under seal, except that copies may be retained and used or disclosed
by the Government, the Clerk’s Office, and the Probation Department, as need be to effect and
enforce this Order, without further order of this Court.

Dated: New York, New York

G
Deenbe, 1 OF

 

HON. KATHERINE POLK FAILLA
UNITED STATES DISTRICT JUDGE

 

 
